    Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 1 of 10 PageID: 225




Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,

                  Plaintiff,
                                                                     Crim. No. 18-487
           v.
                                                                         OPINION
    BARAKAA WELTON,

                  Defendant.


John Michael Vazquez, U.S.D.J.

          This matter comes before the Court by way of Defendant Barakaa Welton’s motion to

modify his sentence and for immediate compassionate release. D.E. 38. The Government filed

opposition, D.E. 40, to which Welton replied by way of letter brief. The Court reviewed the

parties’ submissions 1 and considered the motion without oral argument pursuant to Local Criminal

Rule 1.1 and Local Civil Rule 78.1(b). Defendant seeks immediate release due to the ongoing

COVID-19 pandemic. For the following reasons, Defendant’s motion is denied.

     I.         BACKGROUND

          A. Underlying Criminal Proceeding

          On August 17, 2018, Welton was indicted on two counts: Count One – felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1); Count Two – possession with intent to distribute

various controlled substances in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(C). D.E. 1. The


1
  Defendant’s brief in support of his motion is referred to as “Br.” (D.E. 38); the Government’s
opposition brief is referred to as “Opp.” (D.E. 40); and Defendant’s reply letter brief is referred to
as “Reply.”
  Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 2 of 10 PageID: 226




Government and Welton then entered into a written plea agreement, in which Welton agreed to

plead guilty to Count One. D.E. 28. The parties also agreed to certain stipulations, which were

not binding on the Court. Id. at 7-9. Welton then pled guilty on February 19, 2019. D.E. 26.

Welton was thereafter sentenced on June 7, 2019. D.E. 33. The Court sentenced Welton consistent

with the stipulations in the plea agreement. Specifically, the Court sentenced Welton to a term of

37 months imprisonment followed by three years of supervised release. D.E. 35.

       Welton is currently housed at FCI Schuylkill in Pennsylvania. He began serving his

sentence on July 12, 2019. Welton is currently scheduled to be released on December 17, 2021.

       B. COVID-19 Pandemic

       COVID-19 “is caused by the virus severe acute respiratory syndrome coronavirus 2

(SARS-CoV-2), a new virus in humans causing respiratory illness which can be spread from

person-to-person.” Coronavirus Disease 2019 (COVID-19), “COVID-19 Overview and Infection

Prevention and Control Priorities in non-US Healthcare Settings,” Centers for Disease Control and

Prevention (Aug. 12, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/non-us-settings/

overview/index.html#background. “COVID-19 is primarily transmitted from person-to-person

through respiratory droplets. These droplets are released when someone with COVID-19 sneezes,

coughs, or talks.” Id. Persons who contract the virus reflect a wide range of symptoms from

asymptomatic to mild (including fever, cough, nausea, chest pain, and body pain) to severe to

critical (including respiratory failure and death). Id. Currently, there is no known cure for COVID-

19. As a result, standard precautions to prevent the spread of the virus include social distancing,

proper hygiene, personal protective equipment (including use of a face mask), and maintenance of

clean surfaces and devices. Id.




                                                 2
  Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 3 of 10 PageID: 227




         Numerous factors can increase a person’s risk of severe illness if he/she contracts the virus.

As a person get older, his/her risk for severe illness from COVID-19 increases. Coronavirus

Disease 2019 (COVID-19), “Older Adults,” Centers for Disease Control and Prevention (Sept. 11,

2020),      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.

For example, persons in their sixties and seventies are at a higher risk than people in their fifties.

Id. Those eighty-five or older are at greatest risk. Id.

         The following medical conditions put a person at increased risk of severe illness from

COVID-19: cancer, chronic kidney diseases, chronic obstructive pulmonary diseases, heart

conditions such as coronary artery disease, weakened immune system from organ transplant,

obesity, pregnancy, sickle cell disease, smoking, and type 2 diabetes mellitus. Coronavirus

Disease 2019 (COVID-19), “People with Certain Medical Conditions,” Centers for Disease

Control and Prevention (Nov. 2, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww

.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

risk.html. Persons who have the following medical conditions might be at an increased risk:

asthma, cerebrovascular disease, cystic fibrosis, hypertension, immunocompromised state,

neurologic conditions, liver diseases, pulmonary fibrosis, thalassemia, type 1 diabetes mellitus.

Id.

         Finally, racial and ethnic minorities may also be at an increased risk due to societal

inequities, such as access to health care and poorer living conditions. Coronavirus Disease 2019

(COVID-19), “Health Equity Considerations and Racial and Ethnic Minority Groups,” Centers for

Disease Control and Prevention (July 24, 2020), https://www.cdc.gov/coronavirus/2019-ncov

/community/health-equity/race-ethnicity.html.       Factors to be considered are discrimination;



                                                   3
  Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 4 of 10 PageID: 228




healthcare access and utilization; occupation; educational, income, and wealth gaps; and housing.

Id.

       As of November 16, 2020, the United States had 10,984,398 COVID-19 cases, which

resulted in 245,470 deaths. CDC COVID Data Tracker, “United States COVID-19 Cases and

Deaths by State,” https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last

accessed Nov. 16, 2020).

           1. Federal Bureau of Prisons

       The Federal Bureau of Prisons (“BOP”) has taken the following steps to combat the virus.

On March 13, 2020, the BOP modified its operations in accordance with its “COVID-19 Action

Plan.” Federal Bureau of Prisons COVID-19 Action Plan, Federal Bureau of Prisons (Mar. 13,

2020), https://www.bop.gov/resources/news/20200313_covid-19.jsp. Initially, all social visits,

inmate movement, and official staff travel were suspended for thirty days. Id. Contractors who

enter any BOP facility are screened for the virus, and initially admission was limited to contractors

who performed essential services. Id. The BOP also conducts enhanced health screenings for staff

in areas of “sustained community transmission.” Id. The BOP screens all new inmates for virus

“exposure risk factors and symptoms.” Id. Any new inmate who is asymptomatic but has had a

risk of exposure is quarantined. Id. According to the Government, the quarantine period is for a

minimum of fourteen days or until cleared by medical staff. Opp. at 5. The Government indicates

that new inmates who are symptomatic are placed in isolation until they test negative for the virus

or are cleared by medical staff. Id. The Government also states that the BOP has taken the

following steps to prevent the spread of the virus: group gatherings are limited to permit social

distancing as much as possible, all staff and inmates have been issued face masks, and all staff and




                                                 4
  Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 5 of 10 PageID: 229




inmates are strongly encouraged to wear face masks when social distancing cannot be achieved.

Id.

        As of November 16, 2020, the BOP COVID-19 statistics are as follows: (1) currently,

3,336 inmates and 1,078 staff have confirmed positive tests; (2) 17,635 inmates and 1,638 staff

have recovered; and (3) 140 inmates and 2 staff have died. COVID-19 Cases, Bureau of Prisons

(Nov. 16, 2020), https://www.bop.gov/coronavirus/index.jsp. FCI Schuylkill – where Defendant

is housed – has fortunately fared better. When Welton made his initial request to be released, FCI

Schuylkill did not have any reported cases. As of November 16, 2020, FCI Schuylkill has 4

positive cases among staff, as well as 1 inmate and 1 staff member who have recovered. Id.

             2. New Jersey

        New Jersey has been particularly hard hit by the pandemic. New Jersey has taken

numerous affirmative steps, such as the Governor’s stay-at-home order issued on March 21, 2020,

to combat the virus. In addition, New Jersey initially closed schools indefinitely and closed

beaches, state parks, and county parks. When the number of New Jersey cases started to decline,

many of the initial restrictions were lifted or relaxed. However, New Jersey is now facing another

uptick in positive cases, and the Governor recently issued new mitigation orders. Governor

Murphy Announces New COVID-19 Mitigation Measures, New Jersey COVID Information Hub

(Nov.    11,   2020),   https://covid19.nj.gov/faqs/announcements/all-announcements/governor-

murphy-announces-new-covid-19-mitigation-measures. As of November 16, 2020, New Jersey

has 281,493 cases and a resulting 14,779 deaths.        Data Dashboard, New Jersey COVID

Information Hub (Nov. 16, 2020), https://covid19.nj.gov.       Essex County, where Defendant

indicates he would live if released, has had 30,423 cases with 1,944 deaths, including 191 new

cases. Id.



                                                5
 Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 6 of 10 PageID: 230




         C. Welton’s Relevant Conditions

         Defendant is 31 years old. He suffers from chronic asthma and hypertension. On April 6,

2020, Welton wrote to the Warden of FCI Schuylkill, seeking his release for the same reasons he

raises now. On April 10, 2020, the Warden denied Defendant’s request. Id. at 20-21.

   II.      LEGAL STANDARD

   Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

         (c) Modification of an imposed term of imprisonment. The court may not modify
         a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant’s facility, whichever is
                earlier, may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that they
                are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction; or

                   (ii) the defendant is at least 70 years of age, has served at least 30 years
                   in prison, pursuant to a sentence imposed under section 3559(c), for the
                   offense or offenses for which the defendant is currently imprisoned, and
                   a determination has been made by the Director of the Bureau of Prisons
                   that the defendant is not a danger to the safety of any other person or
                   the community, as provided under section 3142(g);

                   and that such a reduction is consistent with applicable policy statements
                   issued by the Sentencing Commission; and

                (B) the court may modify an imposed term of imprisonment to the extent
                otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
                of Criminal Procedure; and

            (2) in the case of a defendant who has been sentenced to a term of imprisonment
            based on a sentencing range that has subsequently been lowered by the

                                                  6
  Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 7 of 10 PageID: 231




           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement. Opp. at 4.

       The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018).

The application notes to the section provide four circumstances that can be considered

extraordinary and compelling: (1) the medical condition of the defendant, (2) the age of the

defendant, (3) family circumstances, and (4) other circumstances constituting an extraordinary or

compelling reason, either considered alone or in combination with any of the other three stated

reasons. Id. cmt. n. 1(A)-(D).

       In the application note, the fourth consideration requires a determination by the Director of

the BOP. Id. cmt. n. 1(D). Here, the Government does not contest that the policy statement should

also apply when the motion is filed by a defendant, in addition to a motion filed by the BOP

Director. The Court also finds that the policy statement applies here, although this has been a point

of contention in similar cases. In United States v. Rodriguez, 451 F. Supp. 3d 392, (E.D. Pa. 2020),

United States District Judge Anita Brody confronted the same issue. Ultimately, Judge Brody held

that the fourth provision also applies when the motion is made by a defendant. Id. at 400. Judge

Brody noted that her determination was in accord with the majority view. Id. at 397 (collecting

cases). Judge Brody also persuasively explained her decision as follows:

                       Under the First Step Act, however, it is possible for inmates
               to file compassionate-release motions—under the 30-day lapse
               provision—when their warden never responds to their request for

                                                  7
 Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 8 of 10 PageID: 232




               relief. Thus, Congress specifically envisioned situations where
               inmates could file direct motions in cases where nobody in the BOP
               ever decided whether the motion qualified for relief under the
               catchall provision that the Commission originally sought to apply to
               all motions.

                       It would be a strange remedy indeed if Congress provided
               that prisoners whose wardens failed to respond in such a situation
               could only take advantage of the thirty-day lapse provision by
               accepting a pared-down standard of review that omitted the flexible
               catchall standard. . . . This would have the perverse effect of
               penalizing prisoners who take advantage of the First Step Act’s fast-
               track procedures and rewarding prisoners who endure the BOP-
               related delay that the Act sought to alleviate.

                       That would be antithetical to the First Step Act. The First
               Step Act—and the critical 30-day lapse route it provided—directly
               responded to a compassionate-release system so plagued by delay
               that prisoners sometimes died while waiting for the BOP to make a
               decision. Hearing on Compassionate Release and the Conditions of
               Supervision Before the U.S. Sentencing Comm’n (2016) (statement
               of Michael E. Horowitz, Inspector General, Dep’t of Justice); see
               also 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018)
               (statement of Senator Cardin, co-sponsor of First Step Act) (“[T]he
               bill expands compassionate release . . . and expedites compassionate
               release applications.”). . . . Congress sought to help, not hinder,
               these sorts of prisoners . . . . Nothing in the text of the old policy
               statement calls for it, since that statement expressly limits itself to
               motions filed by the BOP and was written before this situation was
               even possible to envision.

                       Adopting the minority view, then, would undermine the
               purpose of the First Step Act and create an inconsistent and shifting
               definition of the term “extraordinary and compelling.” Because the
               Sentencing Commission has not issued a policy statement
               addressing post-First Step Act procedures, it certainly has not
               mandated that courts take such an approach. Accordingly, as a result
               of the First Step Act, there is simply a procedural gap that the
               Sentencing Commission—currently lacking a quorum and unable to
               act—has not yet had the chance to fill.                  Nothing in §
               3852(c)(1)(A)(i) requires courts to sit on their hands in situations
               like these. Rather, the statute’s text directly instructs courts to “find
               that” extraordinary circumstances exist.

Id. at 399-400 (emphases in original).



                                                  8
  Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 9 of 10 PageID: 233




          Pursuant to Section 3582(c)(1)(A), the Court must also consider the factors listed in 18

U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the history

and characteristics of Defendant, the need for the sentence to provide just punishment, and the

need to protect the public from future offenses of Defendant. Id.

   III.      ANALYSIS

          Welton indicates that, in light of the pandemic, he should be released because of his

medical conditions and because he is male. Br. at 7-13; Reply at 1-2. Welton states that if he is

released, he will live with his brother in Newark, New Jersey. In opposition, the Government

indicates that Welton’s medical conditions do not countenance his release. Opp. at 11-12. The

Government continues that the conditions at FCI Schuylkill also militate against granting relief as

to the Section 3553(a) factors. Id. at 12-16.

          The Court finds that Welton has not met his burden in demonstrating extraordinary and

compelling reasons to justify his release. Welton’s asthma and hypertension potentially make him

more at risk of suffering an adverse outcome should he contract the virus. This factor weighs in

favor of Defendant’s request.

          However, the Court finds that Defendant has not met his burden as to extraordinary and

compelling circumstance because FCI Schuylkill has not suffered any serious outbreak of cases.

This fact is critical. When Defendant first filed his request to be released with the Warden, the

facility did not have any cases. Since then, there have been a total of four cases, with three of them

involving staff. One of the staff members, as well as the lone inmate who tested positive, have




                                                  9
    Case 2:18-cr-00487-JMV Document 41 Filed 11/17/20 Page 10 of 10 PageID: 234




recovered. 2 Statistically, FCI Schuylkill is much safer for Defendant than Essex County, where

he wishes to be released.

        Welton, among other things, attacks the testing methods of the BOP. This may be a fair

criticism. But Welton has not presented any evidence that the number of reported cases at FCI

Schuylkill is inaccurate. Thus, it appears that the BOP’s efforts, at least in regard to FCI

Schuylkill, are currently working. Welton also does not challenge the Government’s information

that staff, contractors, and new inmates are screened for the virus before entering. Once a facility

is confident that its inmate population does not have the virus, it appears that preventing any

positive cases from entering the facility – through screening – is crucial.

        Finally, given the recency of Welton’s sentencing, the Court’s Section 3553(a) analysis at

that time is still applicable. Welton has not pointed to any new information that would change the

Court’s review of the factors.

        For the foregoing reasons, the Court denies Welton’s motion. However, the Court does so

without prejudice. The pandemic, unfortunately, has been battering our country with a second

surge, and circumstances could materially change.

IV.     CONCLUSION

        For the foregoing reasons, the Court denies Defendant’s motion. An appropriate Order

accompanies this Opinion.

Dated: November 17, 2020
                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




2
 The Government indicates that the sole inmate who tested positive informed the BOP of the
positive result before the inmate’s surrender. In response, the BOP placed the inmate in isolation
and he never had contact with other inmates. Opp. at 7.
                                                 10
